Exhibit 10.3

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of October 3, 2012, is by and
between ANIP Acquisition Company, a Delaware corporation (“ANI”), and the
undersigned stockholder (“Stockholder”) of BioSante Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), identified on the signature page hereto.

 

A.                                   The Company and ANI are entering into an
Agreement and Plan of Merger (as amended from time to time, the “Merger
Agreement”), dated as of the date hereof, providing for, among other things, the
merger of ANI with and into the Company, with the Company continuing as the
surviving corporation (the “Merger”);

 

B.                                     As of the date hereof, Stockholder is the
Beneficial Owner (as defined below) of, and has the sole right to vote and
dispose of, that number of shares of common stock and Class C Special Shares
(the “Company Shares”) of the Company set forth beside Stockholder’s name on
Schedule A hereto; and

 

C.                                     Concurrently with the entry by the
Company and ANI into the Merger Agreement, and as a condition and inducement to
the willingness of ANI to enter into the Merger Agreement and incur the
obligations set forth therein, ANI has required that Stockholder enter into this
Agreement;

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement.  In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person.  For purposes of this Agreement, with respect to
Stockholder, “Affiliate” does not include the Company and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
the Company.  For the avoidance of doubt, no officer or director of the Company
will be deemed an Affiliate of another officer or director of the Company by
virtue of his or her status as an officer or director of the Company.

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing.  Without duplicative counting of
the same securities, securities Beneficially Owned by a person include
securities Beneficially Owned by (i) all Affiliates of such person, and (ii) all
other persons with

 

--------------------------------------------------------------------------------


 

whom such person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” has the meaning ascribed thereto in the Merger Agreement.

 

“Subject Shares” means, with respect to Stockholder, without duplication,
(i) the Company Shares owned by Stockholder on the date hereof as described on
Schedule A, and (ii) any additional Company Shares acquired by Stockholder or
over which Stockholder acquires Beneficial Ownership from and after the date
hereof, whether pursuant to existing stock option agreements or otherwise. 
Without limiting the other provisions of this Agreement, in the event that the
Company changes the number of Company Shares issued and outstanding prior to the
Expiration Date as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, combination,
recapitalization, subdivision, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.  As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Stockholder

 

2.1                                 Irrevocable Proxy.  Concurrently with the
execution of this Agreement, Stockholder agrees to deliver to ANI a proxy in the
form attached hereto as Exhibit A (the “Proxy”), which will be irrevocable to
the extent provided in Section 212 of the Delaware General Corporation Law (the
“DGCL”), with respect to the Subject Shares referred to therein.

 

2.2                                 Agreement to Vote.

 

(a)                                  At any meeting of the stockholders of the
Company held prior to the Expiration Date (as defined in Section 5.14), however
called, and at every adjournment or postponement thereof prior to the Expiration
Date, or in connection with any written consent of, or any other action by, the
stockholders of the Company given or solicited prior to the Expiration Date,
Stockholder will vote, or provide a consent with respect to, all of the Subject
Shares entitled to vote or to consent thereon (i) in favor of the adoption of
the Merger Agreement and approval of the issuance of shares of common stock of
the Company to the stockholders of ANI pursuant to the Merger Agreement, and any
actions required in furtherance thereof, including the BioSante Charter
Amendment, and (ii) against any Acquisition Proposal (other than the Merger),
against any amendment of the Company’s certificate of incorporation or bylaws or
any other proposal or transaction involving the Company, the purpose of which
amendment or other proposal or transaction is to delay, prevent or nullify the
Merger or the transaction contemplated by the Merger Agreement or change in any
manner the voting rights of any capital stock of

 

2

--------------------------------------------------------------------------------


 

the Company, and against any other action or agreement that would result in a
breach in any material respect of any covenant, representation or warranty or
any other obligation or agreement of the Company under the Merger Agreement.

 

(b)                                 Stockholder will not enter into any
agreement with any person (other than ANI) prior to the Expiration Date (with
respect to periods prior to or after the Expiration Date) directly or indirectly
to vote, grant any proxy or give instructions with respect to the voting of, the
Subject Shares in respect of the matters described in Section 2.2 hereof, or the
effect of which would be inconsistent with or violate any provision contained in
this Section 2.2.  Any vote or consent (or withholding of consent) by
Stockholder that is not in accordance with this Section 2.2 will be considered
null and void, and the provisions of the Proxy will be deemed to take immediate
effect.

 

2.3                                 Revocation of Proxies; Cooperation. 
Stockholder agrees as follows:

 

(a)                                  Stockholder hereby represents and warrants
that any proxies heretofore given in respect of the Subject Shares with respect
to the matters described in Section 2.2(a) hereof are not irrevocable, and
Stockholder hereby revokes any and all prior proxies with respect to such
Subject Shares as they relate to such matters.  Prior to the Expiration Date,
Stockholder will not directly or indirectly grant any proxies or powers of
attorney with respect to the matters set forth in Section 2.2(a) hereof (other
than to ANI), deposit any of the Subject Shares or enter into a voting agreement
(other than this Agreement) with respect to any of the Subject Shares relating
to any matter described in Section 2.2(a).

 

(b)                                 Stockholder will (i) use all reasonable
efforts to cooperate with the Company and ANI in connection with the
transactions contemplated by the Merger Agreement, and (ii) provide any
information reasonably requested by the Company or ANI for any regulatory
application or filing sought for such transactions.

 

2.4                                 No Solicitation.  Stockholder acknowledges
that the Company is subject to the non-solicitation prohibitions set forth in
Section 5.4 of the Merger Agreement and that the Stockholder has read and
understands the terms thereof.  Stockholder will not, directly or indirectly,
(a) solicit, initiate or knowingly encourage or knowingly facilitate (including
by way of furnishing any non-public information relating to the Company or any
of its Subsidiaries), or knowingly induce or knowingly take any other action
which would reasonably be expected to lead to the making, submission or
announcement of, any proposal or inquiry that constitutes, or is reasonably
likely to lead to, an Acquisition Proposal; (b) other than informing Persons of
the provisions contained in Section 5.4 of the Merger Agreement, enter into,
continue or participate in any discussions or any negotiations regarding any
Acquisition Proposal or otherwise take any action to knowingly facilitate or
knowingly induce any effort or attempt to make or implement an Acquisition
Proposal (including any Acquisition Proposal received prior to the date of this
Agreement); (iii) approve, endorse or recommend an Acquisition Proposal or any
letter of intent, memorandum of understanding or Contract contemplating an
Acquisition Proposal or requiring the Company to abandon or terminate its
obligations under the Merger Agreement, or enter into any of the foregoing; or
(iv) agree, resolve or commit to do any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

2.5                                 No Transfer of Subject Shares; Publicity. 
Stockholder agrees that:

 

(a)                                  Stockholder (i) will not Transfer or agree
to Transfer any of the Subject Shares or, with respect to any matter described
in Section 2.2(a), grant any proxy or power-of-attorney with respect to any of
the Subject Shares, (ii) will take all action reasonably necessary to prevent
creditors in respect of any pledge of the Subject Shares from exercising their
rights under such pledge, and (iii) will not take any action that would make in
a material respect any of its representations or warranties contained herein
untrue or incorrect or would have the effect of preventing or disabling the
Stockholder from performing any of its material obligations hereunder. 
Notwithstanding the foregoing, Stockholder may Transfer and agree to Transfer
any of the Subject Shares provided that each person to which any such Subject
Shares are Transferred has (x) executed a counterpart of this Agreement and a
Proxy in the form attached hereto as Exhibit A (with such modifications as ANI
may reasonably request), and (y) agreed in writing to hold such Subject Shares
subject to all of the terms and conditions set forth in this Agreement.

 

(b)                                 Unless required by Applicable Law or
permitted by the Merger Agreement, Stockholder will not, and will not authorize
or direct any of its Affiliates or Representatives to, make any press release or
public announcement with respect to this Agreement or the Merger Agreement or
the transactions contemplated hereby or thereby, without the prior written
consent of ANI in each instance.

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholder

 

Stockholder represents, warrants and covenants to ANI that:

 

3.1                                 Ownership.  Stockholder is the sole
Beneficial Owner and the record and legal owner of the Subject Shares identified
on Schedule A and such shares constitute all of the capital stock of the Company
Beneficially Owned by Stockholder.  Stockholder has good and valid title to all
of the Subject Shares, free and clear of all Liens, claims, options, proxies,
voting agreements and security interests and has the sole right to such Subject
Shares and there are no restrictions on rights of disposition or other Liens
pertaining to such Subject Shares.  None of the Subject Shares is subject to any
voting trust or other contract with respect to the voting thereof, and no proxy,
power of attorney or other authorization has been granted with respect to any of
such Subject Shares.

 

3.2                                 Authority and Non-Contravention.

 

(a)                                  [FOR AN INDIVIDUAL:][Stockholder is an
individual, and not a corporation, limited liability company, partnership, trust
or other such entity.  Stockholder has all necessary legal capacity to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.][FOR AN ENTITY:][Stockholder is
a [              ] duly organized, validly existing and in good standing under
the laws of the State of [              ].  Stockholder has all necessary power
and authority to execute and deliver this Agreement, to perform its

 

4

--------------------------------------------------------------------------------


 

obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by Stockholder and the consummation
by Stockholder of the transactions contemplated hereby have been duly and
validly authorized by all necessary [corporate] action, and no other [corporate]
proceedings on the part of Stockholder are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.]

 

(b)                                 Assuming due authorization, execution and
delivery of this Agreement by ANI, this Agreement has been duly and validly
executed and delivered by Stockholder and constitutes the legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms except (i) to the extent limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(c)                                  Stockholder is not nor will it be required
to make any filing with or give any notice to, or to obtain any consent from,
any person in connection with the execution, delivery or performance of this
Agreement or obtain any permit or approval from any Government Authority for any
of the transactions contemplated hereby, except to the extent required by
Section 13 or Section 16 of the Exchange Act and the rules promulgated
thereunder.

 

(d)                                 Neither the execution and delivery of this
Agreement by Stockholder nor the consummation of the transactions contemplated
hereby will directly or indirectly (whether with notice or lapse of time or
both) (i) conflict with, result in any violation of or constitute a default by
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which Stockholder is a party or by which it or any of the Subject
Shares are bound, or violate any permit of any Government Authority, or any
Applicable Law or Order to which Stockholder, or any of the Subject Shares, may
be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
the Stockholder of its obligations hereunder.

 

(e)                                  Stockholder has sole voting power and sole
power to issue instructions with respect to the matters set forth in Article II
hereof and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Subject Shares, with no
limitations, qualifications or restrictions on such rights.

 

3.3                                 Total Shares.  Except as set forth on
Schedule A, Stockholder is not the Beneficial Owner of, and does not have
(whether currently, upon lapse of time, following the satisfaction of any
conditions, upon the occurrence of any event or any combination of the
foregoing) any right to acquire, and has no other interest in or voting rights
with respect to, any Company Shares or any securities convertible into or
exchangeable or exercisable for Company Shares.

 

5

--------------------------------------------------------------------------------


 

3.4                                 Reliance.  Stockholder understands and
acknowledges that ANI is entering into the Merger Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.

 

ARTICLE IV.
Representations, Warranties and Covenants of ANI

 

ANI represents, warrants and covenants to Stockholder that, assuming due
authorization, execution and delivery of this Agreement by Stockholder, this
Agreement constitutes the legal, valid and binding obligation of ANI,
enforceable against ANI in accordance with its terms, except (i) to the extent
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought. 
ANI has the corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution and delivery by ANI of
this Agreement and the consummation by ANI of the transactions contemplated
hereby have been duly and validly authorized by ANI and no other corporate
proceedings on the part of ANI are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by ANI.

 

ARTICLE V.
Term and Termination

 

This Agreement will become effective upon its execution by Stockholder and ANI. 
This Agreement will terminate upon the earliest of (a) the Effective Time (as
defined in the Merger Agreement), (b) the termination of the Merger Agreement in
accordance with Article VII thereof, or (c) written notice by ANI to Stockholder
of the termination of this Agreement (the date of the earliest of the events
described in clauses (a), (b) and (c), the “Expiration Date”).  The Stockholder
will not be liable for money damages to ANI for any breach of this Agreement and
the termination of this Agreement will relieve Stockholder from any liability
for any inaccuracy in or breach of any representation, warranty or covenant
contained in this Agreement.  Notwithstanding the foregoing, Article VI of this
Agreement shall survive any termination hereof.

 

ARTICLE VI.
General Provisions

 

6.1                                 Action in Stockholder Capacity Only. 
Stockholder is entering into this Agreement solely in Stockholder’s capacity as
a record holder and beneficial owner, as applicable, of the Subject Shares and
not in Stockholder’s capacity as a director or officer of the Company.  Nothing
herein will limit or affect Stockholder’s ability to act as an officer or
director of the Company.

 

6.2                                 No Ownership Interest.  Nothing contained in
this Agreement will be deemed to vest in ANI or any of its Affiliates any direct
or indirect ownership or incidents of ownership of or with respect to the
Subject Shares.  All rights, ownership and economic benefits of and

 

6

--------------------------------------------------------------------------------


 

relating to the Subject Shares will remain and belong to Stockholder, and
neither ANI nor any of its Affiliates will have any authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of the Company or exercise any power or authority to direct
Stockholder in the voting of any of the Subject Shares, except as otherwise
expressly provided herein or in the Merger Agreement.

 

6.3                                 Notices.  All notices, consents, waivers and
other communications under this Agreement must be in writing (including
facsimile or similar writing) and must be given:

 

If to ANI, to:

 

ANIP Acquisition Company

210 Main Street West

Baudette, MN 56623

Attention: Arthur Przybyl

Facsimile No: (218) 634-3540

 

with a copy (which will not constitute notice) to:

 

SNR Denton US LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: Paul A. Gajer, Esq.

Facsimile No: (212) 768-6800

 

If to a Stockholder, to Stockholder’s address set forth on Schedule A,

 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto.  Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

6.4                                 Further Actions.  Upon the request of any
party to this Agreement, the other party will (a) furnish to the requesting
party any additional information, (b) execute and deliver, at their own expense,
any other documents and (c) take any other actions as the requesting party may
reasonably require to more effectively carry out the intent of this Agreement. 
Stockholder hereby agrees that the Company and ANI may publish and disclose in
the Form S-4 Registration Statement and Joint Proxy Statement/Prospectus
(including all documents and schedules filed with the SEC) such Stockholder’s
identity and ownership of Subject Shares and the nature of such Stockholder’s
commitments, arrangements, and understandings under this Agreement and may
further file this Agreement as an exhibit to the Form S-4 Registration Statement
or in any other filing made by the Company with the SEC relating to the Merger
Agreement or the transactions contemplated thereby.  Stockholder agrees to
notify ANI promptly of any additional shares of capital stock of the Company of
which Stockholder becomes the record or beneficial owner after the date of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

6.5                                 Entire Agreement and Modification.  This
Agreement, the Proxy and any other documents delivered by the parties in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to its
subject matter and constitute (along with the documents delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended, supplemented or otherwise modified except by a written document
executed by the party against whose interest the modification will operate.  The
parties will not enter into any other agreement inconsistent with the terms and
conditions of this Agreement and the Proxy, or that addresses any of the subject
matters addressed in this Agreement and the Proxy.

 

6.6                                 Drafting and Representation.  The parties
agree that the terms and language of this Agreement were the result of
negotiations between the parties and, as a result, there will be no presumption
that any ambiguities in this Agreement will be resolved against any party.  Any
controversy over construction of this Agreement will be decided without regard
to events of authorship or negotiation.

 

6.7                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without affecting the validity or enforceability of the
remaining provisions hereof.  Any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision will be interpreted to be only so broad as is
enforceable.

 

6.8                                 No Third-Party Rights.  Stockholder may not
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of ANI.  ANI may not assign any of its rights
or delegate any of its obligations under this Agreement with respect to
Stockholder without the prior written consent of Stockholder.  This Agreement
will apply to, be binding in all respects upon, and inure to the benefit of each
of the respective successors, personal or legal representatives, heirs,
distributes, devisees, legatees, executors, administrators and permitted assigns
of Stockholder and the successors and permitted assigns of ANI.  Nothing
expressed or referred to in this Agreement will be construed to give any person,
other than the parties to this Agreement, any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement except such rights as may inure to a successor or permitted assignee
under this Section.

 

6.9                                 Enforcement of Agreement.  Stockholder
acknowledges and agrees that ANI could be damaged irreparably if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by Stockholder could not be
adequately compensated by monetary damages.  Accordingly, Stockholder agrees
that, (a) it will waive, in any action for specific performance, the defense of
adequacy of a remedy at law, and (b) in addition to any other right or remedy to
which ANI may be entitled, at law or in equity, ANI will be entitled to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches

 

8

--------------------------------------------------------------------------------


 

or threatened breaches of any of the provisions of this Agreement, without
posting any bond or other undertaking.

 

6.10                           Waiver.  The rights and remedies of the parties
to this Agreement are cumulative and not alternative.  Neither any failure nor
any delay by a party in exercising any right, power or privilege under this
Agreement, the Proxy or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by Applicable Law,
(a) no claim or right arising out of this Agreement, the Proxy or any of the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in a
written document signed by the other party, (b) no waiver that may be given by a
party will be applicable except in the specific instance for which it is given,
and (c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement, the Proxy or the documents referred to in this Agreement.

 

6.11                           Governing Law.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed by, construed under and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts or choice of law.

 

6.12                           Consent to Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement, the Proxy or the transactions
contemplated hereby or thereby will be brought exclusively in the United States
District Court for the District of Delaware or, if such court does not have
jurisdiction over the subject matter of such proceeding or if such jurisdiction
is not available, in the Court of Chancery of the State of Delaware, County of
New Castle, and each of the parties hereby consents to the exclusive
jurisdiction of those courts (and of the appropriate appellate courts therefrom)
in any suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by Applicable Law, any objection which it may now or hereafter have to
the laying of the venue of any suit, action or proceeding in any of those courts
or that any suit, action or proceeding which is brought in any of those courts
has been brought in an inconvenient forum.  Process in any suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any of the named courts.  Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 5.3 will be deemed effective service of process.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.13                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original, but
all of which, taken together, will constitute

 

9

--------------------------------------------------------------------------------


 

one and the same instrument.  This Agreement may be executed by facsimile
signature (including signatures in Adobe PDF or similar format).

 

6.14                           Expenses.  Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby will be paid by the party incurring such
expenses.

 

6.15                           Headings; Construction.  The headings contained
in this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.  In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) “it” or “its” or
words denoting any gender include all genders and (c) the word “including” means
“including without limitation,” whether or not expressed.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

ANI:

 

ANIP ACQUISITION COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

STOCKHOLDER:

 

[NAME]

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Additional Signature (if held jointly):

 

 

 

 

 

 

 

 

 

 

 

(If held jointly)

 

 

 

 

 

 

 

 

 

 

 

(Printed Full Name)

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME AND
ADDRESS OF STOCKHOLDER

 

COMPANY SHARES
BENEFICIALLY OWNED

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of BioSante Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, ANIP Acquisition Company, a Delaware corporation (“ANI”), and any
designee of ANI, and each of them individually, as the sole and exclusive
attorney and proxy of the undersigned, with full power of substitution and
resubstitution, to vote the Subject Shares (as defined in the Voting Agreement)
of the Stockholder, or grant a consent or approval in respect of the Subject
Shares of the Stockholder, in a manner consistent with Section 2.2 of the Voting
Agreement (as defined below).  Upon the undersigned’s execution of this Proxy,
any and all prior proxies given by the undersigned with respect to any Subject
Shares relating to the voting rights expressly provided herein are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Subject Shares relating to such voting rights at any time prior
to the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among ANI and Stockholder, and is
granted in consideration of ANI entering into the Merger Agreement (as defined
in the Voting Agreement).  As used herein, the term “Expiration Date,” and all
capitalized terms used herein and not otherwise defined, will have the meanings
set forth in the Voting Agreement.  The Stockholder agrees that this proxy will
be irrevocable until the Expiration Date and is coupled with an interest
sufficient at law to support an irrevocable proxy and given to ANI as an
inducement to enter into the Merger Agreement and, to the extent permitted under
applicable law, will be valid and binding on any person to whom Stockholder may
transfer any of his, her or its Subject Shares in breach of the Voting
Agreement.  The Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part

 

13

--------------------------------------------------------------------------------


 

thereof will, with respect to such circumstances and in such jurisdiction, be
deemed amended to conform to applicable laws so as to be valid and enforceable
to the fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction will
not affect the validity or enforceability of such provision or part thereof
under any other circumstances or in any other jurisdiction, and (c) the
invalidity or unenforceability of such provision or part thereof will not affect
the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Proxy.  Each provision
of this Proxy is separable from every other provision of this Proxy, and each
part of each provision of this Proxy is separable from every other part of such
provision.

 

Dated:  October      , 2012

 

 

 

 

(Signature of Stockholder)

 

 

 

 

 

 

 

(Print Name of Stockholder)

 

 

 

 

 

Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:

 

 

 

 

 

14

--------------------------------------------------------------------------------